Title: To George Washington from Battaile Muse, 26 November 1785
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Fauquier C[ount]y Novr 26th 1785

the bea[rer] Mr Daniel Harrel who Lives in this County is desirous to become a Tenant of yours on Lott No. 2. 140 acres—which Lott is now Inhabited by Michael Ruse a Man not worth anything—I have recommended the bearer to you for your approbation for a Lease on the following Terms—to have a Lease agreeable to the Covenants of your Late Lease for the Term of

Ten years His paying the annual rent of Ten pounds ⅌ year—the small grain that is now soun the said Harrel is to Pay for on demand at what Ever its Valued at by Capt. John Edmonds—the Said Harrel is to Produce to you a Satisfactory recommendation respecting His Carracter. I am now on the Land and Shall advise you soon of my Proseedings the Back rents of this Lott No. 2 appears to be Lost as well some others by removeal of the tenants. I am Sir your Humble Servt

Battaile Muse

